


110 HR 2855 IH: Wounded Heroes’ Bill of Rights Act
U.S. House of Representatives
2007-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2855
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2007
			Mr. Rodriguez
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committees on
			 Ways and Means and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for transitional emergency assistance to
		  certain members of the Armed Forces and veterans who are severely injured while
		  serving on active duty, to expand and improve programs for caregiver services
		  for those members and veterans, to require improved screening and care for
		  traumatic brain injury for returning servicemembers and veterans, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Wounded Heroes’ Bill of Rights Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
			IEconomic Assistance
			 Matters
			101.Provision of
			 transitional emergency cash assistance to wounded heroes
				(a)Provision of
			 emergency cash assistance(1)The Secretary of Defense
			 shall, through the head of the Military Severely Injured Center of the
			 Department of Defense or through the heads of the programs to support the
			 injured referred to in paragraph (2), provide prompt emergency cash assistance
			 to a Wounded Hero (as defined in subsection (b)) who, due to a severe injury,
			 due to subsequent treatment for that severe injury, or due to such other
			 criteria related to that severe injury as the Secretary may specify, is
			 undergoing significant financial difficulty (as defined by the Secretary). Such
			 emergency cash assistance shall be in an appropriate amount and for an
			 appropriate period determined under regulations prescribed by the Secretary
			 under subsection (c) under such terms and conditions as the Secretary may
			 specify.
					(2)For purposes of paragraph (1), the
			 programs to support the injured referred to in this paragraph are programs of
			 the military departments (as defined in section 101(a)(8) of title 10, United
			 States Code) to provide assistance to members of the Armed Forces who incur
			 severe wounds or injuries while serving on active duty, and include the
			 following programs:
						(A)Military One Source.
						(B)The Army Wounded Warrior Program.
						(C)The Marine Corps Marine for Life
			 Support Program.
						(D)The Air Force Palace HART Program.
						(E)The Navy Safe Harbor.
						(b)Wounded hero
			 defined(1)In
			 this Act, the term Wounded Hero means a member of the Armed
			 Forces or a veteran who on or after September 11, 2001, was severely injured
			 while serving on active duty.
					(2)For purposes of paragraph
			 (1)—
						(A)the term severely with
			 respect to an injury means—
							(i)the inability of an individual with
			 the injury to perform one or more activities of daily living,
							(ii)a service-connected disability
			 rated at 30 percent or more (as determined by the Secretary of Defense or
			 Secretary of Veterans Affairs, as the case may be), or
							(iii)such other injuries or conditions
			 as the Secretary of Defense may specify (such as injuries or conditions
			 resulting in the designation as very severely injured or severely injured);
							(B)the term Armed Forces
			 has the meaning given that term in section 101(a)(4) of title 10, United States
			 Code; and
						(C)the term veteran has
			 the meaning given that term in section 101(2) of title 38, United States Code.
						(c)Regulations(1)The Secretary of Defense
			 shall prescribe regulations to carry out this section which may be effective
			 and final immediately on an interim basis as of the date of publication of the
			 interim final regulation.
					(2)In establishing guidelines under such
			 regulations to determine the need for emergency cash assistance, the amount of
			 emergency cash assistance required, and the period for which cash assistance
			 may be required, the Secretary shall take into account the following:
						(A)The location of the facility providing
			 medical treatment to a Wounded Hero and the location of the residence of the
			 Wounded Hero.
						(B)The effect of the injury and medical
			 treatment of a wounded hero on family members, including—
							(i)the cost of travel to and, if
			 applicable, temporarily relocate to reside near the facility where the Wounded
			 Hero is receiving medical treatment, and
							(ii)the financial impact on family
			 members who care for the Wounded Hero.
							(C)Any change in pay status of a Wounded
			 Hero.
						(D)Any applicable incorrect orders.
						(E)Debts owed by a Wounded Hero to the
			 United States for equipment issued, or overpayment made, to the Wounded Hero by
			 the military department concerned.
						(F)Level of indebtedness of the Wounded
			 Hero and family, including consideration of the ability of the family to secure
			 basic necessities of life, such as food and shelter.
						(G)Consideration of the standard of
			 living of the Wounded Hero and family before the severe injury was incurred.
						(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Defense $50,000,000 for each fiscal year, beginning with fiscal
			 year 2008, to carry out this section.
				102.Credit for
			 employers hiring wounded heroes
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
					
						45O.Credit for
				employers hiring wounded heroes
							(a)General
				RuleFor purposes of section 38, the Wounded Hero employment
				credit for the taxable year shall be equal to—
								(1)50 percent of the
				qualified first-year wages for such year,
								(2)30 percent of the
				qualified second-year wages for such year, and
								(3)20 percent of the qualified third-year
				wages for such year.
								(b)Qualified
				WagesFor purposes of this section—
								(1)In
				generalThe term qualified wages means the wages
				paid or incurred by the employer during the taxable year to individuals who are
				Wounded Heroes, but in no case greater than $60,000.
								(2)Qualified
				first-year wagesThe term qualified first-year wages
				means, with respect to any individual, qualified wages attributable to service
				rendered during the 1-year period beginning with the day the individual begins
				work for the employer.
								(3)Qualified
				second-year wagesThe term qualified second-year
				wages means, with respect to any individual described in paragraph (2),
				qualified wages attributable to service rendered during the 1-year period
				beginning with the day that succeeds the 1-year period referred to in paragraph
				(2).
								(4)Qualified
				third-year wagesThe term qualified third-year wages
				means, with respect to any individual described in paragraph (3), qualified
				wages attributable to service rendered during the 1-year period beginning with
				the day that succeeds the 1-year period referred to in paragraph (3).
								(5)WagesThe
				term wages has the meaning given such term by section 51(c),
				without regard to paragraph (4) thereof.
								(c)Wounded hero;
				hiring dateFor purposes of this section—
								(1)Wounded
				heroThe term Wounded Hero means a veteran (as
				that term is defined in section 101(2) of title 38) who, on or after September
				11, 2001, was severely injured while serving on active duty.
								(2)Severely
				injuredFor purposes of paragraph (1), the term
				severely with respect to an injury means—
									(A)the inability of
				an individual with the injury to perform one or more activities of daily living
				(as determined by the Secretary of Veterans Affairs),
									(B)a
				service-connected disability rated at 30 percent or more (as determined by the
				Secretary of Veterans Affairs), and
									(C)such other
				injuries or conditions as the Secretary of Defense has specified under section
				101(b)(2)(A)(iii) of the Wounded Heroes’ Bill of Rights Act.
									(3)Hiring
				dateThe term hiring date has the meaning given
				such term by section 51(d).
								(d)Certain rules to
				applyRules similar to the rules of section 52, and subsections
				(d)(11), (f), (g), (i) (as in effect on the day before the date of the
				enactment of the Taxpayer Relief Act of 1997), (j), and (k) of section 51,
				shall apply for purposes of this
				section.
							.
				(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code is amended by striking and at the end of paragraph
			 (30), by striking the period at the end of paragraph (31) and inserting
			 , plus, and by adding at the end the following new paragraph:
					
						(32)the Wounded Hero
				employment credit determined under section
				45O(a).
						.
				(c)Technical
			 amendments
					(1)Clause (iii) of
			 section 41(b)(2)(D) of such Code is amended to read as follows:
						
							(iii)Exclusion for
				wages to which employment credits applyThe term
				wages shall not include any amount taken into account in
				determining the credit under section 45O(a) or
				51(a).
							.
					(2)Subparagraph (B) of
			 section 45A(b)(1) of such Code is amended to read as follows:
						
							(B)Coordination
				with other employment creditsThe term qualified
				wages shall not include wages attributable to service rendered during
				the 1-year period beginning with the day the individual begins work for the
				employer if any portion of such wages is taken into account in determining the
				credit under section 45O or 51.
							
					(3)Subsection (a) of
			 section 280C of such Code is amended by inserting 45O(a), after
			 45A(a),.
					(4)Paragraph (3) of
			 section 1396(c) of such Code is amended to read as follows:
						
							(3)Coordination with
				other employment credits
								(A)In
				generalThe term qualified wages shall not include
				wages taken into account in determining the credit under section 45O or 51.
								(B)Coordination
				with paragraph (2)The $15,000 amount in paragraph (2) shall be
				reduced for any calendar year by the amount of wages paid or incurred during
				such year which are taken into account in determining the credits under
				sections 45O and 51.
								.
					(d)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 45O. Credit for employers hiring
				Wounded
				Heroes.
						
						.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to individuals who begin work for the employer after
			 the date of the enactment of this Act.
				103.Expansion of
			 protections under servicemembers civil relief act
				(a)Extension of
			 period of mortgage foreclosure protection
					(1)12
			 MonthsSection 303(c) of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 533(c)) is amended by inserting after 90 days the
			 following: , or in the case of a Wounded Hero (as defined in section
			 101(b) of the Wounded Heroes’ Bill of Rights Act) one year,.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with respect
			 to any person performing a period of military service (as such term is defined
			 in section 101(2) of such Act (50 U.S.C. App. 511(2))) that begins on or after
			 February 1, 2003.
					(b)Extension of
			 period of protection from eviction
					(1)12
			 monthsSection 301 of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 531) is amended—
						(A)in subsection
			 (a)(1)(A), by inserting after service of the servicemember the
			 following: , or in the case of a Wounded Hero (as defined in section
			 101(b) of the Wounded Heroes’ Bill of Rights Act) during the period of such
			 service plus one year,; and
						(B)in subsection
			 (b)(1)(A), by inserting after 90 days the following: , or
			 in the case of a Wounded Hero (as defined in section 101(b) of the Wounded
			 Heroes Bill of Rights Act) one year,.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply with
			 respect to any person performing a period of military service (as such term is
			 defined in section 101(2) of such Act (50 U.S.C. App. 511(2))) that begins on
			 or after February 1, 2003.
					(c)Protection of
			 credit ratings
					(1)Protection
						(A)In
			 generalThe Servicemembers Civil Relief Act (50 U.S.C. App. 501
			 et seq.) is amended by inserting at the end of title I the following new
			 section:
							
								110.Protection of
				credit ratings of persons activated for military service
									(a)Requirements of
				notation of delinquent or slow payment due to military
				serviceAny person or entity engaged in the practice of
				assembling or evaluating consumer credit information that receives from a
				creditor a negative report of nonpayment or late payment with respect to a
				qualifying account of a person in military service, or in the case of a Wounded
				Hero (as defined in section 101(b) of the Wounded Heroes Bill of Rights Act)
				during the period of such military service plus one year, shall enter with that
				negative report a notation that the account is delinquent or paid slowly due to
				military service.
									(b)Negative
				information To be disregardedAny future potential creditor of
				such person who receives a credit report that includes a notation required by
				subsection (a) shall disregard any negative information so noted in the credit
				report.
									(c)Qualifying
				accounts(1)Except as provided in
				paragraph (2), for purposes of this section, a qualifying account is an account
				that was opened by a person in military service before the date on which that
				person entered that period of military service, but only with respect to
				obligations incurred before such date.
										(2)In the case of a Wounded Hero (as so
				defined), a qualifying account includes obligations incurred after the date on
				which that person entered the period of military service involved but does not
				include obligations incurred after the one-year period beginning on the date
				the person qualified as a Wounded
				Hero.
										.
						(d)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 109 the following new
			 item:
					
						
							Sec. 110. Protection of credit ratings of
				persons activated for military
				service.
						
						.
				IIHealth Care
			 Matters
			201.Expansion and
			 modification of medical assistance programs to meet the needs of wounded heroes
			 and their families
				(a)Specially
			 tailored program(1)Subchapter II of chapter
			 17 of title 38, United States Code, is amended by adding at the end the
			 following new sections:
						
							1720F.Improvement of medical services for wounded
				heroes
								(a)Requirement for
				uniform and sufficient assistance.—In providing the medical services specified
				in subsection (c) to a veteran who is a Wounded Hero, the Secretary shall
				ensure the provision of sufficient services in a uniform manner to meet the
				needs of all such veterans without regard to geographic location of the
				residences of such veterans. The scope and intensity of services required by
				this section shall be sufficient to permit the spouse of the veteran, who would
				otherwise be providing care in the home to the veteran, to be employed on a
				full-time basis or go to school on a full-time basis.
								(b)Modification of
				Services To Meet Needs of Wounded HeroesThe medical services
				required to be provided to Wounded Heroes under subsection (a) shall be
				tailored to meet the needs of the population of Wounded Heroes and shall
				include specialized programs for the rehabilitation of such veterans,
				reintegration of such veterans into civilian life, and promotion of independent
				living for such veterans.
								(c)Specification of
				Medical ServicesThe medical services referred to in subsection
				(a) are the following:
									(1)Adult day health
				care under section 1710(b) of this title.
									(2)Home health
				services under section 1717 of this title.
									(3)Respite care under
				section 1720B of this title.
									(4)Home-based primary
				care.
									(5)Hospice services.
									(6)Such other
				noninstitutional extended care services (as defined in section 1701(10)(B) of
				this title) as the Secretary determines to be appropriate.
									(7)Any modality of
				noninstitutional long-term care.
									(8)Coordination of
				care and services, including services for readjustment and rehabilitation.
									(9)Transportation
				services.
									(10)If eligible, care
				and services under section 1745 of this title.
									(d)Definition(1)In this section and
				sections 321 and 1720G of this title, the term Wounded Hero
				means a veteran who on or after September 11, 2001, was severely injured while
				serving on active duty.
									(2)For purposes of paragraph (1), the
				term severely with respect to an injury means—
										(A)the inability of an individual with
				the injury to perform one or more activities of daily living,
										(B)a service-connected disability rated
				at 30 percent or more (as determined by the Secretary or the Secretary of
				Defense, as the case may be), or
										(C)such other injuries or conditions as
				the Secretary of Defense has specified under section 101(b)(2)(A)(iii) of the
				Wounded Heroes’ Bill of Rights Act.
										1720G.Caregiver
				support program for family members of Wounded Heroes
								(a)Program of
				assistance for caregiversSubject to section 1710(a)(4) of this
				title, the Secretary shall operate and maintain a program in caregiver
				education, training, and certification for family members of a Wounded Hero (as
				defined in section 1720F(d) of this title) in caregiver activities in
				accordance with this section at the election of the family member. The program
				shall be provided either directly by the Secretarty or through contracts
				administered by the Seretary.
								(b)Payment for
				Family Members Who Provide Caregiver ServicesThe program
				established under subsection (a) shall include payment to a family member of a
				Wounded Hero who has been certified by the Secretary as a provider of caregiver
				services to provide such services to the Wounded Hero. Payment for such
				services shall be made at such rates, and for such periods, as the Secretary
				may specify.
								(c)RegulationsThe
				Secretary shall prescribe regulations to carry out this
				section.
								.
					(2)Subsection (a)(4) of section 1710 of
			 such title is amended—
						(A)by striking and before
			 the requirement in section 1710B of this title; and
						(B)by inserting , and the
			 requirement in section 1720G of this title to operate a caregiver support
			 program for family members of Wounded Heroes after a program of
			 extended care services.
						(3)The table of sections at the
			 beginning of chapter 17 of such title is amended by inserting after the item
			 relating to section 1720E the following new items:
						
							
								1720F. Improvement of medical services for
				Wounded Heroes.
								1720G. Caregiver support program for
				family members of Wounded
				Heroes.
							
							.
					(b)Conforming
			 requirement under title 10(1)Chapter 55 of title 10,
			 United States Code, is amended by inserting after section 1074k the following
			 new section:
						
							10741.Modification
				of medical care for Wounded Heroes; caregiver support program for family
				members of Wounded Heroes
								(a)Program of
				assistance for caregiversThe secretary of defense shall enter
				into an agreement with the secretary of veterans affairs, under the provisions
				of section 8111 of title 38, to provide—
									(1)the medical
				services required under section 1720F of title 38 to members of the armed
				forces who would be Wounded Heroes (as defined in subsection (d) of such
				section 1720F) if discharged or released from active duty, and
									(2)a program of
				caregiver support under section 1720G of title 38 to family members of such
				members of the armed forces.
									(b)Medical services
				and assistanceThe agreement entered into under subsection (a)
				shall provide for the same type and scope of assistance and services as are
				provided by the Secretary of Veterans Affairs to veterans and their family
				members under sections 1720F and 1720G of title 38, and meet the same
				requirements for the provision of such medical services and assistance under
				such
				sections.
								.
					(2)The table of sections at the beginning of
			 chapter 55 of such title is amended by inserting after the item relating to
			 section 1074k the following new item:
						
							
								10741. Modification of medical care for
				Wounded Heroes; caregiver support program for family members of Wounded
				Heroes.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2007, and apply to care furnished
			 on or after such date.
				202.Authority to
			 treat certain wounded heroes at non-department facilities
				(a)Care at
			 nondepartment facilitiesSection 1703 of title 38, united states
			 code, is amended—
					(1)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
					(2)by inserting after
			 subsection (a) the following new subsection (b):
						
							(b)(1)In the case of a wounded hero (as defined
				in subsection (d) of section 1720f of this title) who requires hospital care or
				medical services as authorized under section 1710 of this title, the secretary
				shall, at the election of the wounded hero, contract with non-Department
				facilities in order to furnish the care or services described in subsection (a)
				if the secretary determines that—
									(A)the closest Department facility is more
				than a 60-minute drive from the residence of the veteran;
									(B)the severity of the condition of the
				veteran for which care or services is required is such that transport of the
				veteran to the closest Department facility in lieu of a more proximate
				nondepartment facility would have an adverse effect on the health or well-being
				of the veteran; or
									(C)reasonably proximate Department
				facilities to the veteran do not furnish the specialized care or services
				required to treat the condition of the veteran.
									(2)A
				Wounded Hero who elects under paragraph (1) to receive care or services at a
				non-Department facility shall not be required to make any payment to the
				non-Department facility for such care or services in excess of the amount of
				payment the Wounded Hero would be required to make to the Secretary for such
				care or services if furnished at a Department facility.
								; and
					(3)in subsection (c),
			 as so redesignated in paragraph (1), by striking subsection (a) of this
			 section and inserting subsection (a) or (b).
					(b)Conforming
			 requirement under title 10Paragraph (2) of subsection (c) of
			 section 1074 of title 10, united states code, is amended—
					(1)by redesignating
			 subparagraph (C) as subparagraph (D); and
					(2)by inserting after
			 subparagraph (B) the following new subparagraph (C):
						
							(C)(i)In the case of a member
				of the armed forces described in section 1074l of this title who requires
				medical care, the secretary may provide for such care to be furnished in a
				private facility or health care provider if the secretary determines
				that—
									(I)the closest
				military medical treatment facility, the closest facility under the
				jurisdiction of the Department of Veterans Affairs, or the closest military
				health care provider is more than a 60-minute drive from the residence of the
				veteran;
									(II)the severity of
				the condition of the member for which medical care is required is such that
				transport of the member to the closest facility or health care provider
				referred to in subclause (I) in lieu of a more proximate private facility or
				health care provider would have an adverse effect on the health or well-being
				of the member; or
									(III)reasonably
				proximate facilities or health care providers referred to in subclause (I) to
				the member do not furnish the specialized medical care required to treat the
				condition of the member.
									(ii)A
				member of the uniformed services who elects under clause (i) to receive care or
				services at a private facility shall not be required to make any payment to the
				private facility for such care or services in excess of the amount of payment
				the member would be required to make to the Secretary for such care or services
				if furnished at a military medical treatment facility, a facility under the
				jurisdiction of the Department of Veterans Affairs, or a military health care
				provider.
								.
					(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2007, and apply to care furnished on or after such date.
				203.Requirement to
			 treat certain wounded heroes suffering from traumatic brain injury at
			 non-department facilities
				(a)Requirement upon
			 election by wounded heroSubsection (b) of section 1703 of title
			 38, United States Code, as inserted by section 202(a)(2), is amended by adding
			 at the end the following new paragraph:
					
						(3)(A)In the case of a Wounded
				Hero who, before being discharged or released from active duty, received care
				for a traumatic brain injury at a non-Department facility (under a contractual
				arrangement under the Tricare program under chapter 55 of title 10) who
				requires continued hospital care or medical services authorized section 1710 of
				this title for that traumatic brain injury, upon the election of the Wounded
				Hero, the Secretary shall contract with such non-Department facility to
				continue to furnish the care or services described in subsection (a) for such
				injury without regard to any of the requirements referred to in subparagraphs
				(A) through (C) of paragraph (1).
							(B)In the case of an election under
				subparagraph (A), the Secretary and the Secretary of Defense shall ensure that
				there is no disruption in the furnishing of care and services to the Wounded
				Hero for the traumatic brain injury at such non-Department
				facility.
							.
				(b)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2007, and apply to care furnished on or after such date.
				204.Requirement for
			 mental health and traumatic brain injury screening for servicemembers returning
			 from combat theatres; related family counseling and supportSection 1074f(b) of title 10, United States
			 Code, is amended—
				(1)by striking the
			 second sentence of paragraph (1); and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)(A)The postdeployment
				examination shall include a comprehensive mental health assessment to include
				traumatic brain injury screening conducted on an individualized basis by
				personnel qualified to conduct such examinations using a thorough clinical
				assessment tool that takes into account the nature of traumatic brain injuries.
							(B)The administering secretaries shall
				ensure that qualified counselors are available at the site of the
				postdeployment examination to personnel and their spouses and dependents to
				provide counseling and education on traumatic brain injury, on the behavioral
				and emotional consequences associated with such an injury, and the availability
				of appropriate family counseling and support
				services.
							.
				205.Wounded heroes
			 advocates
				(a)Specially
			 tailored program(1)Chapter 3 of title 38,
			 United States Code, is amended adding at the end the following new
			 section:
						
							321.Wounded Heroes
				advocates
								(a)EstablishmentThere
				is in the Department an Office for Wounded Heroes Advocates. There is at the
				head of the office a Director of Wounded Heroes Advocates.
								(b)MissionThe
				Office for Wounded Heroes Advocates consists of qualified counselors who shall
				serve as advocates and case managers for each veteran or servicemember who is a
				Wounded Hero, as defined in section 1720F(d) of this title.
								(c)DutiesDuties
				of a counselor under this section with respect to the Wounded Heroes to whom
				the counselor is assigned include the following:
									(1)Ensure that the
				Wounded Hero receives the health care required in each setting in which such
				care is furnished.
									(2)Advocate for the
				needs and rights of the Wounded Hero.
									(3)Coordinate medical
				care required by the Wounded Hero, including scheduling appointments.
									(4)Assist Wounded
				Heroes and their families with the discharge procedures of the Department of
				Defense and disability evaluation systems of the Department of Defense and the
				Department.
									(5)Maintain regular
				contact between health care providers and Wounded Heroes for the identification
				of symptoms of post traumatic stress disorder.
									(6)Assist with any
				documentation required by the Department or the Department of Defense with
				respect to qualifying for care or other benefits under this title or title
				10.
									(7)Maintain regular
				contact with the Wounded Hero to whom the counselor has been assigned with such
				frequency as the Secretary may specify.
									(8)Provide guidance
				and assistance with respect to all benefits to which the Wounded Hero is
				entitled under this title and title 10, as the case may be, including providing
				assistance completing necessary forms.
									(9)Secure family and
				caregiver assistance under sections 1720F and 1720G of this title for eligible
				family members of the Wounded Hero.
									(d)Appropriate
				caseloadThe Secretary shall ensure that the caseload of each
				counselor in the Office is appropriate such that each counselor may effectively
				and expeditiously advocate for and manage the medical care of each Wounded Hero
				who is assigned to the counselor. In no case may a counselor under this section
				be assigned more than 20 Wounded Heroes at any one time.
								(e)Period of
				assistance(1)Subject to paragraph
				(2), a case manager assigned to a Wounded Hero shall carry out the duties under
				this section with respect to that Wounded Hero for up to the three-year period
				that begins on the date of such assignment.
									(2)The Wounded Heroes Advocate may waive
				the limitation under paragraph (1) on a case by case basis.
									(f)Arrangements for
				seamless transitionThe Secretary and the Secretary of Defense
				shall enter into arrangements to carry out this section so that counselors
				appointed under this section may effectively and expeditiously arrange for
				care, counseling, and benefits for Wounded Heroes under laws administered by
				each
				Secretary.
								.
					(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 3 of such title is amended by inserting
			 after the item relating to section 320 the following new item:
					
						
							321. Wounded Heroes
				Advocates.
						
						.
				IIIAdministrative
			 Matters
			AAdvisor to the
			 President for Wounded Heroes 
				301.Establishment
			 of advisor to the president for wounded heroes
					(a)EstablishmentThere
			 is established within the Executive Office of the President an office to be
			 known as the Office for Wounded Heroes (in this section referred
			 to as the Office).
					(b)Advisor to the
			 president for wounded war heroes
						(1)In
			 generalThe head of the Office shall be the Advisor to the
			 President for Wounded Heroes (in this section referred to as the
			 Advisor).
						(2)AppointmentThe
			 Advisor shall be appointed by the President and shall be responsible on a
			 full-time basis for the duties and responsibilities described in this
			 section.
						(3)LimitationNo
			 person shall serve as Advisor while serving in any other position in the
			 Federal Government.
						(c)DutiesThe
			 duties and responsibilities of the Advisor shall include the following:
						(1)Serve as the
			 advisor to the President on all matters relating to the timely provision of all
			 benefits and health care services to Wounded Heroes.
						(2)Formulate a
			 comprehensive and well-coordinated strategy and policies for the provision of
			 those benefits and care to Wounded Heroes, including—
							(A)identification of
			 problems, such as gaps, duplication, and other inefficiencies) in existing
			 activities, initiatives, and programs and the recommendations necessary to
			 eliminate those problems;
							(B)establishment of
			 measurable milestones and targets to which Federal departments and agencies can
			 be held accountable by the President;
							(C)prioritized plans
			 to accelerate, strengthen, and expand the scope of existing methods of delivery
			 of benefits and health care services; and
							(D)new and innovative
			 initiatives and programs to address challenges in the provision of such
			 benefits and services to Wounded Heroes.
							(3)Represent the
			 President in inter-agency coordination of Federal efforts to implement the
			 strategy and policies described in this section.
						(4)Evaluate the
			 provision of those benefits and health care services by relevant Federal
			 departments and agencies.
						(5)Make budget
			 recommendations for Wounded Heroes to ensure that the needs of Wounded Heroes
			 are met.
						(d)StaffThe
			 Advisor shall have such personnel as may be necessary to enable the Advisor to
			 perform his duties.
					(e)Annual report on
			 strategic planFor fiscal year 2009 and each fiscal year
			 thereafter, the Advisor shall submit to the President a report on the strategy
			 and policies developed pursuant to subsection (c), together with any
			 recommendations of the Advisor for legislative changes that the Advisor
			 considers appropriate with respect to such strategy and policies and their
			 implementation.
					BWounded Heroes
			 Independent Review
				311.Establishment
			 of wounded heroes independent review board
					(a)In
			 generalThere is established the Wounded Heroes Independent
			 Review Board (in this subtitle referred to as the Board).
					(b)Independent
			 establishmentThe Board shall be an independent establishment, as
			 defined in section 104 of title 5, United States Code.
					(c)PurposeThe
			 purpose of the Board is to review the benefits provided by the Department of
			 Veterans Affairs, and other Federal departments and agencies, to Wounded Heroes
			 to determine if those Wounded Heroes, and their spouses, dependents, and close
			 family members, are receiving sufficient scope and intensity of services and
			 support from the Department of Veterans Affairs and other Federal departments
			 and agencies for the injuries, and the consequences of those injuries, incurred
			 while serving on active duty.
					(d)Voting
			 requirementAll decisions of the Board with respect to the
			 exercise of its duties and powers under this subtitle, except those expressly
			 reserved for decision by the Chair, shall be made by a majority vote of its
			 members.
					(e)Meetings and
			 quorum
						(1)MeetingsThe
			 Board shall meet not less frequently that once each month as well as at the
			 call of the Chair.
						(2)QuorumA
			 majority of the members of the Board shall constitute a quorum.
						312.Composition of
			 board
					(a)In
			 generalThe Board shall be composed of 5 members, 1 of whom shall
			 serve as the Chair of the Board.
					(b)Appointment
						(1)In
			 generalMembers of the Board shall be appointed as
			 follows:
							(A)1 shall be
			 appointed by the President.
							(B)1 shall be
			 appointed by the Speaker of the House of Representatives.
							(C)1 shall be
			 appointed by the minority leader of the House of Representatives.
							(D)1 shall be
			 appointed by the majority leader of the Senate.
							(E)1 shall be
			 appointed by the minority leader of the Senate.
							(2)ChairThe
			 President shall, at the time of nomination of the first members of the Board,
			 designate 1 member to serve as the Chair. Any individual appointed to succeed,
			 or to fill the unexpired term of, that member (or any member succeeding that
			 member) shall serve as the Chair.
						(c)Term of
			 office
						(1)In
			 generalMembers of the Board shall be appointed for a term of 3
			 years.
						(2)Expired
			 termsAn individual may continue to serve as a member of the
			 board after the expiration of such individual’s term until the earlier
			 of—
							(A)the date on which
			 such individual’s successor has taken office; or
							(B)1 year following
			 the date on which the term of such member expired.
							(3)VacanciesAn
			 individual appointed upon a vacancy occurring before the expiration of the term
			 for which the individual’s predecessor was appointed shall be appointed only
			 for the unexpired term of the predecessor. Such vacancy shall be filled in the
			 same manner as the original appointment.
						(d)Other
			 activitiesAn individual appointed to the Board may not engage in
			 any other business, vocation, or employment while serving as a member of the
			 Board.
					(e)RemovalA
			 member of the Board may be removed by the President only for inefficiency,
			 neglect of duty, or malfeasance in office.
					313.Staff
			 director
					(a)In
			 generalThere shall be in the Board a staff director.
					(b)ResponsibilitiesThe
			 staff director—
						(1)shall assist the
			 Board in its operations;
						(2)shall perform such
			 responsibilities as the Board shall prescribe; and
						(3)may, with the
			 approval of the chair—
							(A)appoint and fix
			 the pay of such additional personnel as the staff director considers
			 appropriate; and
							(B)Procure temporary
			 and intermittent services to the same extent as is authorized by section
			 3109(b) of title 5, United States Code, but at rates for individuals not to
			 exceed the daily equivalent of the annual rate of basic pay in effect for grade
			 GS–15 of the General Schedule (5 U.S.C. 5332).
							(c)AppointmentThe
			 staff director shall be appointed by the Chair, after consultation with the
			 other members of the Board.
					(d)Other
			 activitiesAn individual appointed as the staff director of the
			 Board may not engage in any other business, vocation, or employment while
			 serving as the staff director of the Board.
					314.Powers
					(a)Chair
						(1)In
			 generalThe Chair shall be the chief administrative officer of
			 the Board with the authority to administer the Board and shall, after
			 consultation with the other members of the Board, have the power to appoint or
			 remove the staff director and to establish the budget of the Board.
						(2)Other
			 powersThe chair has the power—
							(A)to the fullest
			 extent practicable, to request the assistance of other agencies and departments
			 of the United States, including the personnel and facilities of such agencies
			 and departments, and the heads of such agencies and departments may make
			 available to the Chair such personnel, facilities, and other assistance, with
			 or without reimbursement; and
							(B)to require, by
			 special or general orders, any person to submit, under oath, such written
			 reports and answers to questions as the Chair may prescribe.
							(b)BoardThe
			 board shall have the power—
						(1)to render advisory
			 opinions;
						(2)to make, amend,
			 and repeal rules for the Board and the conduct of duties and actions of the
			 Board;
						(3)to conduct
			 investigations and hearings expeditiously; and
						(4)to transmit to the
			 President and to Congress not later than June 1 of each year, a report which
			 states in detail the activities of the Board in carrying out its duties under
			 this subtitle, and which includes any recommendations for any legislative or
			 other action the Board considers appropriate.
						315.Review of
			 determination or decisions of the department of veterans affairs
					(a)Requests for
			 review of department determinationsUpon receipt from a Wounded
			 Hero of a written request to review a decision or determination of an officer
			 or employee of the Department of Veterans Affairs or other Federal department
			 or agency relating to eligibility for or the scope and intensity of benefits,
			 especially health care or vocational rehabilitation benefits, provided to the
			 Wounded Hero, the Board shall conduct such a review expeditiously.
					(b)Provision of
			 advisory opinions
						(1)In
			 generalAfter conducting a review pursuant to subsection (a), the
			 Board shall promptly render a written advisory opinion relating to such
			 eligibility or provision of such care or benefits.
						(2)Delivery of
			 advisory opinionsAfter rendering an advisory opinion under
			 paragraph (1), the board shall promptly mail a copy of the written advisory
			 opinion to the claimant at the last known address of the claimant. If requested
			 by the claimant, the board shall also mail a copy of the written advisory
			 opinion—
							(A)to the official or
			 employee of the Federal department or agency that issued the decision or
			 determination which gave rise to the request for review under subsection (a);
			 and
							(B)to the head of the
			 Federal department or agency involved.
							(c)Consideration of
			 advisory opinionAn advisory opinion rendered by the Board under
			 this section with respect to a Wounded Hero shall be considered as evidence by
			 the Board of Veterans’ Appeals (established under chapter 71 of title 38,
			 United State Code) and the United States Court of Appeals for Veterans’ Claims
			 (established under chapter 72 of such title) in any case with respect to the
			 Wounded Hero before the Board of Veterans’ Appeals or United States Court of
			 Appeals for Veterans’ Claims, as the case may be, upon submission by the
			 Wounded Hero.
					(d)Prohibition on
			 review of advisory opinionAn advisory opinion rendered by the
			 Board under this section may not be reviewed by any other official or by any
			 court, whether by an action in the nature of mandamus or otherwise.
					316.Audits and
			 investigations; reports
					(a)In
			 generalThe Board may conduct such audits and investigations as
			 the Chair deems necessary.
					(b)Annual
			 reportsNot later than June 1 of each year, beginning with 2009,
			 the Board shall submit to Congress and to the President an annual report on the
			 activities of the Board during the preceding years. The report shall include
			 such recommendations for administrative action or legislation as the Board
			 determines to be appropriate.
					317.Congressional
			 oversightNothing in this Act
			 shall be construed to limit, restrict, or diminish any investigatory,
			 informational, oversight, supervisory, or disciplinary authority or function of
			 Congress or any committee of Congress with respect to veterans’ benefits
			 generally, or those benefits as applied in the case of Wounded Heroes.
				
